     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: SUZANNE NA PIER
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No.
     SUZANNE NA PIER, an individual,
12                                         Complaint For Damages And
13                   Plaintiff,            Injunctive Relief For:

14   v.                                     1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
                                               ACT OF 1990, 42 U.S.C. §12181 et
16   TACOS BAJA, a business of                 seq. as amended by the ADA
     unknown form; CONSTANCE                   Amendments Act of 2008 (P.L. 110-
17
     LEONG DANG, individually and as           325).
18   trustee of the DANG FAMILY
     TRUST DATED NOVEMBER 2,                2. VIOLATIONS OF THE UNRUH
19
     2016; THEODORE LEONG,                     CIVIL RIGHTS ACT, CALIFORNIA
20   individually and as trustee of the        CIVIL CODE § 51 et seq.
     THEODORE AND MELLY
21
     LEONG FAMILY TRUST DATED
22   JANUARY 24, 2009; and DOES 1-
     10, inclusive,
23

24                  Defendants.
25

26
           Plaintiff, SUZANNE NA PIER (“Plaintiff”), complains of Defendants
27
     TACOS BAJA, a business of unknown form; CONSTANCE LEONG DANG,
28

                                             1
                                        COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 2 of 9 Page ID #:2


 1   individually and as trustee of the DANG FAMILY TRUST DATED NOVEMBER
 2   2, 2016; THEODORE LEONG, individually and as trustee of the THEODORE
 3   AND MELLY LEONG FAMILY TRUST DATED JANUARY 24, 2009; and Does
 4   1-10 (“Defendants”) and alleges as follows:
 5                                           PARTIES
 6          1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 7   in performing one or more major life activities, including but not limited to:
 8   walking, standing, ambulating, and sitting. As a result of these disabilities, Plaintiff
 9   relies upon mobility devices, including at times a wheelchair, to ambulate. With
10   such disabilities, Plaintiff qualifies as a member of a protected class under the
11   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
12   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
13   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
14   Plaintiff’s visits to Defendants’ facility and prior to instituting this action, Plaintiff
15   suffered from a “qualified disability” under the ADA, including those set forth in
16   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
17          2.     Plaintiff is informed and believes and thereon alleges that Defendants
18   TACOS BAJA, a business of unknown form; CONSTANCE LEONG DANG,
19   individually and as trustee of the DANG FAMILY TRUST DATED NOVEMBER
20   2, 2016; THEODORE LEONG, individually and as trustee of the THEODORE
21   AND MELLY LEONG FAMILY TRUST DATED JANUARY 24, 2009, owned the
22   property located at 13320 Whittier Blvd, Whittier, CA 90602 (“Property”) on or
23   around August 22, 2020.
24          3.     Plaintiff is informed and believes and thereon alleges that Defendants
25   TACOS BAJA, a business of unknown form; CONSTANCE LEONG DANG,
26   individually and as trustee of the DANG FAMILY TRUST DATED NOVEMBER
27   2, 2016; THEODORE LEONG, individually and as trustee of the THEODORE
28   AND MELLY LEONG FAMILY TRUST DATED JANUARY 24, 2009, owns the
                                                  2
                                             COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 3 of 9 Page ID #:3


 1   Property currently.
 2          4.     Plaintiff does not know the true name of Defendants, its business
 3   capacity, its ownership connection to the Property serving Tacos Baja (“Business”),
 4   or its relative responsibilities in causing the access violations herein complained of.
 5   Plaintiff is informed and believes that each of the Defendants herein, including Does
 6   1 through 10, inclusive, is responsible in some capacity for the events herein alleged,
 7   or is a necessary party for obtaining appropriate relief. Plaintiff will seek leave to
 8   amend when the true names, capacities, connections, and responsibilities of the
 9   Defendants and Does 1 through 10, inclusive, are ascertained.
10                               JURISDICTION AND VENUE
11          5.     This Court has subject matter jurisdiction over this action pursuant
12   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
13          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
14   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
15   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
16   federal ADA claims in that they have the same nucleus of operative facts and
17   arising out of the same transactions, they form part of the same case or controversy
18   under Article III of the United States Constitution.
19          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
20   real property which is the subject of this action is located in this district and because
21   Plaintiff's causes of action arose in this district.
22                                FACTUAL ALLEGATIONS
23          8.     Plaintiff went to the Business on or about August 22, 2020 for the dual
24   purpose of purchasing a shrimp cocktail and to confirm that this public place of
25   accommodation is accessible to persons with disabilities within the meaning federal
26   and state law.
27          9.     The Business is a facility open to the public, a place of public
28   accommodation, and a business establishment.
                                                  3
                                             COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 4 of 9 Page ID #:4


 1         10.    Parking spaces are one of the facilities, privileges, and advantages
 2   reserved by Defendants to persons at the Property serving the Business.
 3         11.    Unfortunately, although parking spaces were one of the facilities
 4   reserved for patrons, there were no designated parking spaces available for persons
 5   with disabilities that complied with the 2010 Americans with Disabilities Act
 6   Accessibility Guidelines (“ADAAG”) on August 22, 2020.
 7         12.    At that time, instead of having architectural barrier free facilities for
 8   patrons with disabilities, Defendants have: a built up curb ramp that projects from
 9   the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
10   in excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
11         13.    Subject to the reservation of rights to assert further violations of law
12   after a site inspection found infra, Plaintiff asserts there are additional ADA
13   violations which affect her personally.
14         14.    Plaintiff is informed and believes and thereon alleges Defendants had
15   no policy or plan in place to make sure that there was compliant accessible parking
16   reserved for persons with disabilities prior to August 22, 2020.
17         15.    Plaintiff is informed and believes and thereon alleges Defendants have
18   no policy or plan in place to make sure that the designated disabled parking for
19   persons with disabilities comport with the ADAAG.
20         16.    Plaintiff personally encountered these barriers. The presence of these
21   barriers related to Plaintiff’s disability denies Plaintiff her right to enjoy accessible
22   conditions at public place of accommodation and invades legally cognizable
23   interests created under the ADA.
24         17.    The conditions identified supra in paragraph 12 are necessarily related
25   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
26   the major life activities of walking, standing, and ambulating; Plaintiff is the holder
27   of a disabled parking placard; and because the enumerated conditions relate to the
28   use of the accessible parking, relate to the slope and condition of the accessible
                                                 4
                                            COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 5 of 9 Page ID #:5


 1   parking and accessible path to the accessible entrance, and relate to the proximity of
 2   the accessible parking to the accessible entrance.
 3          18.      As an individual with a mobility disability who relies upon a wheelchair
 4   and other mobility devices, Plaintiff has a keen interest in whether public
 5   accommodations have architectural barriers that impede full accessibility to those
 6   accommodations by individuals with mobility impairments.
 7          19.      Plaintiff is being deterred from patronizing the Business and its
 8   accommodations on particular occasions, but intends to return to the Business for the
 9   dual purpose of availing herself of the goods and services offered to the public and
10   to ensure that the Business ceases evading its responsibilities under federal and state
11   law.
12          20.      Upon being informed that the public place of accommodation has
13   become fully and equally accessible, she will return within 45 days as a “tester” for
14   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
15   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
16          21.      As a result of her difficulty experienced because of the inaccessible
17   condition of the facilities of the Business, Plaintiff was denied full and equal access
18   to the Business and Property.
19          22.      The Defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22          23.      The violations identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the Department of
24   Justice as presumably readily achievable to remove and, in fact, these barriers are
25   readily achievable to remove. Moreover, there are numerous alternative
26   accommodations that could be made to provide a greater level of access if complete
27   removal were not achievable.
28          24.      The U.S. Department of Justice has emphasized the importance of
                                                  5
                                             COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 6 of 9 Page ID #:6


 1   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
 2   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
 3   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
 4   Coronavirus Disease 2019 (COVID-19) found at
 5   https://www.ada.gov/aag_covid_statement.pdf.
 6         25.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 7   alleges, on information and belief, that there are other violations and barriers in the
 8   site that relate to her disability. Plaintiff will amend the complaint, to provide proper
 9   notice regarding the scope of this lawsuit, once she conducts a site inspection.
10   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
11   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
12   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
13   have all barriers that relate to her disability removed regardless of whether she
14   personally encountered them).
15         26.    Without injunctive relief, Plaintiff will continue to be unable to fully
16   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
17                               FIRST CAUSE OF ACTION
18   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
19     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
20                                        (P.L. 110-325)
21         27.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
22   above and each and every other paragraph in this Complaint necessary or helpful to
23   state this cause of action as though fully set forth herein.
24         28.    Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods, and services of any place
26   of public accommodation are offered on a full and equal basis by anyone who owns,
27   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
28   Discrimination is defined, inter alia, as follows:
                                                 6
                                            COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 7 of 9 Page ID #:7


 1                a.     A failure to make reasonable modifications in policies, practices,
 2                       or procedures, when such modifications are necessary to afford
 3                       goods, services, facilities, privileges, advantages, or
 4                       accommodations to individuals with disabilities, unless the
 5                       accommodation would work a fundamental alteration of those
 6                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7                b.     A failure to remove architectural barriers where such removal is
 8                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
10                       Appendix "D".
11                c.     A failure to make alterations in such a manner that, to the
12                       maximum extent feasible, the altered portions of the facility are
13                       readily accessible to and usable by individuals with disabilities,
14                       including individuals who use wheelchairs, or to ensure that, to
15                       the maximum extent feasible, the path of travel to the altered area
16                       and the bathrooms, telephones, and drinking fountains serving
17                       the area, are readily accessible to and usable by individuals with
18                       disabilities. 42 U.S.C. § 12183(a)(2).
19         29.    Any business that provides parking spaces must provide accessible
20   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
21   shall be at the same level as the parking spaces they serve. Changes in level are not
22   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
23   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
24   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
25   designated disabled parking space is a violation of the law and excess slope angle in
26   the access pathway is a violation of the law.
27         30.    A public accommodation must maintain in operable working condition
28   those features of its facilities and equipment that are required to be readily accessible
                                                7
                                           COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 8 of 9 Page ID #:8


 1   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2           31.     Here, the failure to ensure that accessible facilities were available and
 3   ready to be used by Plaintiff is a violation of law.
 4           32.     Given its location and options, Plaintiff will continue to desire to
 5   patronize the Business but she has been and will continue to be discriminated against
 6   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 7   the barriers.
 8                                SECOND CAUSE OF ACTION
 9          VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
10           33.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
11   above and each and every other paragraph in this Complaint necessary or helpful to
12   state this cause of action as though fully set forth herein.
13           34.     California Civil Code § 51 et seq. guarantees equal access for people
14   with disabilities to the accommodations, advantages, facilities, privileges, and
15   services of all business establishments of any kind whatsoever. Defendants are
16   systematically violating the UCRA, Civil Code § 51 et seq.
17           35.     Because Defendants violate Plaintiff’s rights under the ADA,
18   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
19   52(a).) These violations are ongoing.
20           36.     Plaintiff is informed and believes and thereon alleges that Defendants’
21   actions constitute discrimination against Plaintiff on the basis of a disability, in
22   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
23   previously put on actual or constructive notice that the Business is inaccessible to
24   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
25   inaccessible form, and Defendants have failed to take actions to correct these
26   barriers.
27   ////
28   ////
                                                  8
                                              COMPLAINT
     Case 8:20-cv-01627-CJC-KES Document 1 Filed 08/28/20 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016); and,
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17

18                               DEMAND FOR JURY TRIAL
19         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
20   raised in this Complaint.
21

22   Dated: August 28, 2020                  MANNING LAW, APC
23

24                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
25                                       Attorney for Plaintiff
26

27

28
                                                9
                                           COMPLAINT
